UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4330



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH LOUIS DAVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-02-552)


Submitted:   December 10, 2003                Decided:   May 7, 2004


Before LUTTIG, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Ivan D. Davis,
Assistant Federal Public Defender, Francis H. Pratt, Research and
Writing Attorney, Alexandria, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Patrick F. Stokes, Erik Barnett,
Assistant United States Attorneys, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kenneth Louis Davis appeals from the judgment of the

district court convicting him for his role in a series of armed

robberies and sentencing him to 762 months imprisonment.            Finding

no error, we affirm.

            Davis first claims that the district court abused its

discretion by limiting his cross-examination of Ella Mallory to

explore her potential bias.    We agree with the district court that

the remoteness of an unspecified altercation between Mallory’s son

and another Government witness was lacking in any probative value.

Moreover, despite the court’s admonition, Davis inquired into the

area   of   Mallory’s   potential    bias,     rendering   error,   if   any,

harmless.    See Idaho v. Wright, 497 U.S. 805, 823 (1990) (applying

harmless error standard of Chapman v. California, 386 U.S. 18

(1967), in context of Confrontation Clause challenge).              We deny

relief on this claim.

            Davis next asserts that the district court erred in

denying his motion for a judgment of acquittal because “no rational

juror could find that Mr. Davis matched the height and build of the

robber.”    (Appellant’s Br. at 23).           A jury’s verdict “must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”               United States v.

Glasser, 315 U.S. 60, 80 (1942).            This court does not weigh the

evidence or determine the credibility of the witnesses.              United


                                    - 2 -
States v. Sun, 278 F.3d 302, 313 (4th Cir. 2002).             Our review of

the   record   discloses       substantial      evidence    supporting     the

identification of Davis as the robber of the Exxon gas station,

notwithstanding    the     discrepancies         among     some    witnesses’

descriptions of the robber’s height.            We will not substitute our

judgment for that of the jury on this factual matter. Accordingly,

we likewise deny relief on this claim.

          We   affirm    the   judgment    of   the   district    court.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                   - 3 -